IN THE SUPREME COURT OF THE STATE OF KANSAS


                                   Bar Docket No. 16327

                      In the Matter of SUSAN ELIZABETH VAN NOTE,
                                        Respondent.

                               ORDER OF DISBARMENT


        In 2012, the Disciplinary Administrator initiated an investigation of the respondent
Susan Elizabeth Van Note, an attorney admitted to the practice of law in the state of
Kansas, after she was charged in Missouri with two counts of murder. That investigation
resulted in the Disciplinary Administrator alleging the respondent committed professional
misconduct in violation of Kansas Rule of Professional Conduct 8.4 (2020 Kan. S. Ct. R.
394).


        On November 21, 2012, this court temporarily suspended respondent's license to
practice law during the pendency of the disciplinary proceedings pursuant to Supreme
Court Rule 203(b) (2011 Kan. Ct. R. Annot. 280). Respondent's license remains
temporarily suspended.


        In 2017, a jury acquitted respondent of the murder charges. A wrongful death
lawsuit also pending against the respondent was subsequently settled, and the Missouri
Supreme Court disbarred the respondent from the practice of law in Missouri.


        In a letter signed by the respondent on July 21, 2020, addressed to the Clerk of the
Appellate Courts, the respondent voluntarily surrendered her license to practice law in
Kansas pursuant to Supreme Court Rule 217(b) (2020 Kan. S. Ct. R. 263).



                                              1
       This court finds that the surrender of the respondent's license should be accepted
and that the respondent should be disbarred.

       IT IS THEREFORE ORDERED that Susan Elizabeth Van Note be and she is hereby
disbarred from the practice of law in Kansas, and her license and privilege to practice law
are hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Susan Elizabeth Van Note from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2020 Kan. S. Ct. R. 265).


       Dated this 26th day of August 2020.




                                               2